Citation Nr: 0523266	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 
10 percent for arthralgia of the left knee.

2.	Entitlement to an initial disability rating in excess of 
10 percent for arthralgia of the right knee.

3.	Entitlement to service connection for arm rash due to 
undiagnosed illness.

4.	Entitlement to service connection for memory loss due to 
undiagnosed illness.

5.	Entitlement to service connection for sores of the 
chest, shoulder, and back due to undiagnosed illness.

6.	Entitlement to service connection for fatigue due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Yang, Intern


INTRODUCTION


The veteran served on active duty from June 1985 to January 
1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board notes that the veteran, in a statement received in 
July 2004, raised additional claims for service connection 
for traumatic brain disease, lower back strain/pain, 
constipation, headaches, eye sensitivity to light, left 
shoulder pain, weight gain, difficulty sleeping and waking, 
chest pain with difficulty breathing, decreased sexual drive 
and depression.  These matters are referred to the RO for 
appropriate action.


REMAND

In a statement submitted in May 2005, the veteran requested a 
videoconference hearing before a Member of the Board.  Snce 
the veteran has not been provided a hearing in accordance 
with his request, it is appropriate to remand this case for 
due process reasons.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify him of the 
scheduled hearing at the latest address of record. 
This hearing is to be scheduled in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




